USCA4 Appeal: 21-7300      Doc: 7         Filed: 02/23/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-7300


        JONATHAN EUGENE BRUNSON,

                             Petitioner - Appellant,

                      v.

        GEORGE SOLOMON,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Eastern District of North Carolina, at
        Raleigh. Louise W. Flanagan, District Judge. (5:14-hc-02009-FL)


        Submitted: February 17, 2022                                  Decided: February 23, 2022


        Before AGEE and RUSHING, Circuit Judges, and SHEDD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Jonathan Eugene Brunson, Appellant Pro Se. Jonathan Porter Babb, Sr., Special Deputy
        Attorney General, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7300         Doc: 7       Filed: 02/23/2022      Pg: 2 of 2




        PER CURIAM:

               Jonathan Eugene Brunson seeks to appeal the district court’s orders denying his Fed.

        R. Civ. P. 60(b) motions for relief from the district court’s prior order denying relief on his

        28 U.S.C. § 2254 petition. The orders are not appealable unless a circuit justice or judge

        issues a certificate of appealability. 28 U.S.C. § 2253(c)(1)(A). See generally United

        States v. McRae, 793 F.3d 392, 400 & n.7 (4th Cir. 2015). A certificate of appealability

        will not issue absent “a substantial showing of the denial of a constitutional right.”

        28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner

        satisfies this standard by demonstrating that reasonable jurists could find the district court’s

        assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

        759, 773-74 (2017). When the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the petition states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Brunson has not

        made the requisite showing. Accordingly, we deny a certificate of appealability and

        dismiss the appeal. We dispense with oral argument because the facts and legal contentions

        are adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                          DISMISSED




                                                       2